WEBB, J.
This is an action for damages alleged to have been sustained by plaintiff as the result of defendant’s alleged violation of a contract of sale. The contract was for a carload of feed to be shipped by plaintiff from Pine Bluff, Arkansas, to Cotton Valley, Louisiana, and the shipment was consigned to the seller with directions to notify buyer, and with bill of lading and draft for price attached, and on arrival of the shipment, defendant refused to accept, and the shipment was after some negotiations returned to plaintiff.
The damages claimed consist of freight charges from Pine Bluff to Cotton Valley and return, expense of unloading the car, alleged to have been paid by plaintiff, and loss of anticipated profits, and further, for liquidated damages alleged to have been stipulated by the parties, aggregating $160.13.
The defense set up was a general denial and certain special defenses; and on trial judgment was rendered in favor of plaintiff in the sum of $94.56, which amount comprehends the freight charges and expenses of unloading the car and for alleged liquidated damages, from which judgment defendant appeals, and plaintiff answered the appeal praying that the judgment be amended and that the full amount originally demanded be allowed.
The contract was .in writing, and while the parties complain of the construction placed on the contract, the principal complaint on behalf of appellant is that the evidence did not establish that the amounts allowed for freight charges and unloading had been paid by plaintiff, while appellee contends that the evidence established, and the court should have allowed the claim for loss of profits.
While the construction of the contract might give rise to considerable speculation, the construction of the court appears to have been substantially in accord with the construction of the parties indicated by their pleadings and evidence, and from our review of the record, we find that the judgment is supported by the evidence, and it is affirmed.